Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yuri J. Stoyanov appeals the district court’s orders entered after the district court dismissed Stoyanov’s claims against Defendants, including claims brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and the Age Discrimination in Employment Act of 1967, as amend*88ed, 29 U.S.C. §§ 621 to 634 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Stoyanov v. Behrle, No. 1:07-cv-01985-DKC (D. Md. Aug. 26, 2015 & June 13, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED